Citation Nr: 0502200	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  95-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
July 1957 and from March 1991 to May 1991.  He also served on 
a period of active duty for training from August 9, 1992 to 
August 22, 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
residuals of a low back injury.  

In April 1997, the Board denied the claim for service 
connection as not well grounded.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a single-judge memorandum decision dated 
September 15, 1999, the Court affirmed the Board's decision, 
and judgment was entered on October 7, 1999.  The veteran 
appealed that decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  On January 22, 
2001, the Federal Circuit granted the Secretary's unopposed 
motion, vacated the Court's October 7, 1999 judgment, and 
remanded the case to the Court for further proceedings 
consistent with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In February 2001, the Court vacated the April 
1997 Board decision and remanded the case to the Board for 
action consistent with the order by the Federal Circuit.  

In November 2001, the Board requested a medical expert 
opinion pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. §  20.901 (2000), in order to comply with the VCAA.  
After the opinion was received in December 2001, the Board 
provided a copy of the opinion to the veteran and his 
representative and accorded him 60 days to submit additional 
evidence or argument in response to the opinion as required.  
Thereafter, the Board issued a decision on the merits of the 
claim in October 2002, and again denied the claim for service 
connection for a low back disability.  

The veteran again appealed the Board's decision to the Court.  
In an August 2003 Order, the Court granted the parties' 
Motions for remand, vacated the Board's October 2002 decision 
and returned the matter to the Board.  Specifically, the 
parties pointed out that in Disabled American Veterans v. 
Secretary of Veterans Affairs, (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), the Federal Circuit invalidated the Board's 
development regulations, 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002), noting that 38 C.F.R. § 19.9(a)(2) (2002) 
was inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denied an appellant a "review on appeal" when 
the Board considered additional evidence without having to 
remand the case to the RO for initial consideration.  

Consequently, in March 2004, the Board remanded the claim to 
the RO for further action.  The action was completed and the 
RO readjudicated the claim based on all the evidence of 
record.  In a June 2004 Supplemental Statement of the Case, 
the veteran was informed that his claim had remained denied.  

The veteran's attorney filed a motion for an extension of 
time to respond to the Supplemental Statement of the Case.  
The motion was granted; however, no additional evidence was 
received by the RO.  She requested another extension in 
September 2004.  The RO granted the motion and the record was 
held open until November 6, 2004.  Again, no further evidence 
was submitted.  On November 4, 2004, the attorney filed a 
third motion for an extension of time to respond to the 
Supplemental Statement of the Case, asserting that the 
veteran had one year to respond to the VCAA notice letter 
that had been mailed to him in April 2004.  However, in a 
letter dated November 22, 2004, the RO informed the veteran's 
attorney that the motion was denied because good cause had 
not been demonstrated for the third extension request.  
Furthermore, the RO noted that the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).  The case was then re-certified and returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran sustained an acute lumbosacral strain during 
a period of active duty for training that resolved without 
chronic residual disability.

3.  The most probative medical evidence of record fails to 
show that the veteran has current low back disability, to 
include arthritis, that is related to acute strain sustained 
during active duty for training; and arthritis of the 
lumbosacral spine was demonstrated by X-ray more than one 
year after his discharge from military service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service and arthritis of the lumbosacral spine 
may not be presumed to be due to service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in April 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA was 
enacted and the notice letter was not sent until April 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical reports, and VA examination reports.  He has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2004).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2004).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran had active service following the 
Korean Conflict and briefly during Desert Storm.  He also 
served in the Army Reserve, including ACDUTRA from August 9, 
1992 to August 22, 1992.  At a January 1995 hearing before a 
hearing officer at the RO, the veteran testified that he 
injured his back during this period of ACDUTRA.  He explained 
that he fell and struck his back on a concrete pipe.  He said 
he felt a sharp pain when he first got up but did not seek 
medical treatment until two days later after the pain 
worsened.  He did not seek additional medical treatment for 
his back at any other time during active duty.  

Service medical records confirm that the veteran reported for 
treatment at a medical clinic on August 18, 1992.  He 
reported right-sided low back pain for the past two days, 
with a gradual onset.  No injury was noted.  The lumbar area 
was tender, and extension was somewhat restricted.  No 
neurological symptoms were reported.  The veteran was told to 
apply heat and take an analgesic for pain.  He was excused 
from physical training for five days with no further report 
of treatment.  

An October 1993 Report of Medical Examination for Reserve 
retention purposes shows an abnormal clinical evaluation of 
the spine and musculoskeletal system; therefore, an 
orthopedic consultation was ordered.  The October 1993 
consultation report noted that there were no medical records 
available, although the veteran reported a history of low 
back pain secondary to a fall in 1990.  Reportedly, he was 
still having pain in the right buttock, with radiation to the 
right lower extremity.  Upon performing an examination and 
taking X-rays, the examiner's impression was lumbosacral 
sprain with degenerative disc disease and degenerative joint 
disease.  The veteran was determined to be disqualified for 
retention in the Reserves due to various medical defects, 
including symptomatic low back disease.  

The veteran was treated by a private physician in November 
and December of 1993.  He presented in November with pain 
across the lumbosacral region, especially on the right side, 
with radiating pain down the right leg.  The physician noted 
no trauma.  All neurological indicators were normal.  The 
physician's impression was soft-tissue lumbosacral strain.  
He prescribed alternating applications of heat and ice, as 
well as an analgesic for pain.  In December, the veteran 
reported his back was 100 percent better.  He had full range 
of motion.  All testing yielded normal results. The 
impression was resolution of lumbosacral strain.  

The veteran underwent a VA examination in April 1994.  During 
the interview, the veteran reported a history of pain from a 
fall in 1992.  He indicated that the right lower lumbar and 
flank area hurt all the time and became worse when he would 
lie down at night.  He said the pain was non-radiating, with 
no pain in either leg.  No neurological deficits were 
present.  Range of motion testing showed forward flexion of 
90 degrees, backward extension of 20 degrees, and rotation of 
10 degrees.  The examiner noted that rotation appeared to 
cause the veteran more problems than other testing.  There 
was no tenderness on palpation.  X-rays revealed significant 
degenerative changes of the lumbosacral spine, particularly 
at L4-5.  The diagnosis was lumbosacral strain.  

The Board requested an expert medical opinion through the VA 
Veterans Health Administration (VHA) concerning the nature 
and etiology of the veteran's low back disorder.  In a 
December 2001 opinion, the chief of neurosurgery at a VA 
medical center stated that he had reviewed the veteran's 
claims file.  The physician agreed that the veteran 
experienced an acute lumbosacral strain in August 1992.  
However, the physician opined that the strain had fully 
resolved by December 1993, at which time an examination 
report noted that the pain was "100% better," with no 
objective findings shown on examination.  As a result, the 
physician explained that "there is no basis to consider 
long-term impairment from this specific injury."  The 
physician stated that the veteran's current low back pain was 
more likely related to degenerative changes or recurrent 
episodes of additional lumbosacral strain rather than the 
initial episode in August 1992.  The physician also stated 
that the degenerative changes identified on lumbosacral films 
were not attributable to military service but rather to 
ongoing wear and tear associated with aging.  

In August 2002, the veteran was seen by a private physician, 
B.M., M.D. (Dr. M.), for complaints of low back pain.  Again, 
the veteran attributed his pain to the August 1992 injury 
while on reserve duty.  Dr. M. concluded that the veteran had 
no back pain prior to his 1992 injury.  She also explained 
that the veteran's pain, unlike the usual pain of 
osteoarthritis, was not rheumatic in nature (as it does not 
respond to weather changes or heat).  An MRI of the 
lumbosacral spine revealed the following findings:  (1) 
severe right foraminal stenosis at L4-5, with questionable 
small right lateral disc extrusion, and likely impingement on 
the exiting right L4 nerve root at this level; (2) moderate 
bilateral foraminal stenosis at L3-4 and on the left at L4-5 
secondary to generalized disc bulge and hypertrophic changes 
of the facet joints; and (3) severe disc space narrowing at 
L4-5 and L5- S1, with mild disc space narrowing at L3-4.  

In a September 2002 addendum opinion, Dr. M. stated that it 
was more than likely that the veteran had some arthritis 
prior to his August 1992 injury, but that the disc bulge 
could have resulted from his August 1992 injury.  She also 
indicated that, in her clinical experience, she had seen 
patients suffer from chronic pain after an injury in which a 
disc herniates.  She therefore opined that the veteran's pain 
resulted from trauma.  

In May 2004, the veteran submitted additional private medical 
records from the Mobile Adult Care Center dated from March 
2003 to April 2004.  These reports indicate that the veteran 
was seen for complaints of back pain and stiffness.  The 
assessment was degenerative disc disease and chronic back 
pain.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a low back injury.  
The Board does not question that the veteran suffered an 
acute lumbosacral strain in August 1992 while on active duty 
for training.  However, the most probative evidence shows 
that this condition fully resolved and did not cause any 
chronic residual disability of the lumbosacral spine and 
arthritis of the lumbosacral spine was initially demonstrated 
by X-ray findings more than one year after the veteran's 
discharge from active military service.  

The medical evidence in support of the veteran's claim is the 
opinion provided by Dr. M., who stated that the disc bulge 
identified on MRI examination could have resulted from the 
veteran's August 1992 injury.  However, Dr. M. did not review 
the claims file prior to rendering her opinion.  Although she 
stated in her August 2002 report that she had reviewed the 
veteran's medical records, she failed to discuss much of the 
relevant history, in particular, the fact that the veteran's 
symptoms had fully resolved when examined in December 1993, 
as well as the fact that disc bulging was not shown until 
August 2002, approximately ten years after the August 1992 
injury.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court held that, without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran.  As such, Dr. 
M.'s opinion concerning the etiology of the veteran's current 
low back disability is of limited probative value.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

In contrast, a VA neurosurgeon in December 2001 reviewed the 
veteran's claims file and concluded that the veteran's 
current low back disability did not have its onset in 
service.  The Board finds that the physician provided an 
adequate statement of reasons and bases, with references to 
the factual record, and based his opinion on a review of all 
of the relevant evidence of record, examination of the 
veteran, and knowledge and skill in analyzing the data.  In 
particular, the physician pointed to the December 1993 
examination, at which time the veteran reported that his back 
pain was "100% better," with no abnormal objective findings 
shown on examination.  As noted, Dr. M. failed to mention 
this significant piece of evidence.  The Board therefore 
finds that the neurosurgeon's opinion is more consistent with 
the contemporaneous clinical evidence of record.  See 
Winsett, Bloom, supra; see also, Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . .  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

The Board also finds that the VHA opinion was obtained 
through a process that presented the questions in a neutral 
and objective manner, expressing only those facts that were 
relevant to the questions posed to ensure impartiality.  
Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  In other 
words, the questions presented to the neurosurgeon did not 
suggest an answer, improperly limit the field of inquiry, or 
request that a favorable opinion be refuted.  Thus, the 
Boards reliance on this opinion is appropriate.  Colayong v. 
Brown, 12 Vet. App. 524 (1999).

The Board also observes that several medical professionals 
noted the veteran's self-reported history in which he stated 
that his low back disability had its onset in August 1992.  
However, evidence which is simply a history recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Board has also considered statements by the 
veteran concerning the etiology of his low back disability.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.  Since the record does not reflect 
that the veteran has the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a low back disability, his lay statements are of 
minimal probative value and cannot serve as a basis for 
granting service connection for residuals of a low back 
injury.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a low back injury.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
Hence, the appeal is denied.  See Gilbert, supra.  


ORDER

Service connection for residuals of a low back injury is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


